DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group/Invention I – claims 1-5, 8, 9, 12, 15, 22-25, 30-33, and 36 (drawn to a synthetic prosthesis for use in eye surgery) in the reply filed on 23 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Applicant’s election of Prosthesis – Species B (embodied in Figure 16 – a porous part prepared by 3D-printing) in the reply filed on 23 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 August 2021.

Claim Objections
5.	Claim 8 is objected to because of the following informalities: please, substitute “wherein the porous part and the solid part comprise or consist of the same material or different --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2, 8, 12, 15, 22-24, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Regarding claim 2, the phrase “such as” (i.e., “such as a replacement for standard prosthetic materials”), followed by another “such as” phrase (i.e., “such as a modified dental material used in performing osteo-odonto-keratoprosthesis (OOKP) surgery”)  renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex parte Steigewald, 131 USPQ 74. 
Further, the recitation “such as a modified dental material used in performing osteo-odonto-keratoprosthesis (OOKP) surgery” is vague and unclear, rendering claim 2 indefinite as 
b. Regarding claim 8, the recitation “comprise or consist of the same material or different materials” (line 2) is vague and unclear, rendering claim 8 indefinite as to the scope of the invention.
c. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 12 recites the broad recitation “wherein the Width (W) of the porous part ranges from 2 to 20 mm”, and the claim also recites “preferably 6-16 mm” which is the narrower statement of the range/limitation, followed by “and more preferably 10-12 mm” which is the narrowest statement of the range/limitation. The same situation happens with the “Depth (D)” and “Height (H)” in the same claim.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
d. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Width (W) of the porous part ranges from 2 to 20 mm”, and the claim also recites “preferably 6-16 mm” which is the narrower statement of the range/limitation, followed by “and more preferably 10-12 mm” which is the narrowest statement of the range/limitation. The same situation happens with the “Depth (D)” and “Height (H)” in the same claim.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
e. Regarding claim 22, the recitation “may be coated” (see line 1) renders the claim indefinite as to the scope of the invention, as it can’t be determined how “may be” is intended to limit the scope of the invention.
f. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 23 recites the broad recitation “having an average effective pore size of 10 to 1000 microns”, and the claim also recites “preferably 100 to 800 microns” which is the narrower statement of the range/limitation, followed by “more preferably 200-600 microns” which is the narrowest statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
g. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 24 recites the broad recitation “has a volumetric porosity of 10 to 95%”, and the claim also recites “preferably 20-80%” which is the narrower statement of the range/limitation, followed by “more preferably 45-75%” which is the narrowest statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
h. Regarding claim 30, the recitation “may be coated” (see line 1) renders the claim indefinite as to the scope of the invention, as it can’t be determined how “may be” is intended to limit the scope of the invention.
i. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 33 recites the broad recitation “has a diameter from 1 to 8 mm”, and the claim also recites “preferably 2-6 mm” which is the narrower statement of the range/limitation, followed by “more preferably 3-5 mm” which is the narrowest statement of the range/limitation. 


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-5, 25, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Epikhin (RU 2 139 014 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS).
Referring to Figures 1-5, Epikhin ‘014 discloses a synthetic prosthesis for use in eye surgery, the synthetic prosthesis comprising a porous part (part 5 – see [0001], [0007], and [0013]) and a solid part (part 4 – see [0001], [0007], and [0013]) and a hole (Figures 1, 2, and 5 – central coaxial hole through 4 and 5) through the porous part and the solid part configured for 
The recitation “a synthetic prosthesis” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robei, 88 USPQ 478 (CCPA 1951).
Regarding claim 2, the synthetic prosthesis of Epikhin ‘014 is configured for use in keratoprosthesis surgery (Figures 1, 2, 5, and [0012] and [0013]).
Regarding claim 3, Epikhin ‘014 teaches wherein the porous part and solid part are laminate parts (Figures 2 and 5 clearly show parts 4 and 5 as laminates or layers).
Regarding claim 4, Epikhin ‘014 teaches wherein the porous part and solid part of the synthetic prosthesis are permanently attached (Figures 1 and 2 - “permanently attached”, as in when finally implanted).
Regarding claim 5, Epikhin ‘014 teaches wherein the porous part and solid part of the synthetic prosthesis are removably attached (Figures 2 and 5 and [0005] and [0013] – “removably attached” when separately screwed to optical cylinder 1, or separately unscrewed from optical cylinder 1, if needed).
Regarding claim 25, Epikhin ‘014 teaches wherein the porous part facilitates bio- integration of the prosthesis into an eye of a patient ([0013]).
Regarding claim 31, Figure 5 of Epikhin ‘014 shows central coaxial hole through 4 and 5, which hole comprises inner threads comprised of peaks and valleys/grooves. As shown below, has a diameter that is the same through the porous part as through the solid”.

    PNG
    media_image1.png
    261
    392
    media_image1.png
    Greyscale

Regarding claim 32, Figure 5 of Epikhin ‘014 shows central coaxial hole through 4 and 5, which hole comprises inner threads comprised of peaks and valleys/grooves. As shown below, the diameter of the hole through the prosthesis has a diameter that is different through the porous part than through the solid part (e.g., the “a diameter” defined by peaks of solid part is different than the “a diameter” defined by valleys/grooves of porous part).

    PNG
    media_image2.png
    406
    481
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Epikhin (RU 2 139 014 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS) in view of Parel et al. (US PG Pub No. 2015/0216651 A1).
Epikhin ‘014 discloses the invention as claimed, except for particularly disclosing wherein the porous part and the solid part comprise or consist of the same material or different materials selected from metal material such as a metal or a metal alloy, ceramic material such as a hydroxyapatite or tri-calcium phosphate material, polymeric material such as poly(methyl methacrylate) (PMMA) or polyethylene material, or a composite comprising any combination of metal material, ceramic material, and polymeric material. However, this is already known in the art. For example, Parel et al. ‘651 teaches (Figures 1-6) a synthetic prosthesis comprising a porous part (part 120 comprises openings 126 and openings 124, which allows for tissue integration and permeation of nutrients, i.e., porous – [0011] and [0045]) and a solid part (132) comprising the same metal or metal alloy (titanium - [0046]) in order to mill or manufacture both of the porous part and solid part of the same material ([0046]) which provides a biologically inert material not disposed to extrusion and failure ([0034]; [0046]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a synthetic prosthesis comprising a porous part and a solid part comprising the same metal or metal alloy, as taught by Parel et al. ‘651, with the synthetic prosthesis of Epikhin ‘014, in order to mill or manufacture both of the porous part and solid part of the same material which provides a biologically inert material not disposed to extrusion and failure.
Epikhin ‘014, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

14.	Claim 9, claim 22, and claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Epikhin (RU 2 139 014 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS) in view of Dong et al. (“An improved biofunction of titanium for keratoprosthesis by hydroxyapatite-coating” Journal of Biomaterials Applications, 2014, vol. 28(7): pp. 990-997; cited in IDS of 17 June 2021).
Epikhin ‘014 discloses the invention as claimed, except for particularly disclosing wherein the porous part and the solid part are coated using the same material or different materials selected from metal material such as a metal or a metal alloy, ceramic material such as a hydroxyapatite or tri-calcium phosphate material, polymeric material such as poly(methyl methacrylate) (PMMA) or polyethylene material, or a composite comprising any combination of metal material, ceramic material, and polymeric material. However, this is already known in the Dong et al. teaches coating a synthetic prosthesis (keratoprosthesis) with a ceramic material (hydroxyapatite) in order to enhance tissue integration of synthetic prosthesis with host tissue (Abstract). Dong et al. is an example of coating using the same material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of coating a synthetic prosthesis (keratoprosthesis) with a ceramic material (hydroxyapatite), as taught by Dong et al., with the synthetic prosthesis of Epikhin ‘014, in order to enhance tissue integration of synthetic prosthesis with host tissue.

15.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Epikhin (RU 2 139 014 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS) in view of Berezovska et al. (RU 2 367 379 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS). 
	Epikhin ‘014 discloses the invention as claimed, except for particularly disclosing wherein the Width (W) of the porous part ranges from 2 to 20 mm, preferably 6-16 mm, and more preferably 10-12 mm, wherein the Depth (D) of the porous part ranges from 1 to 15 mm, preferably 4-12 mm, more preferably 7-9 mm, and wherein the Height (H) of the porous part ranges from 0.1 to 5 mm, preferably 0.5-2.5 mm, more preferably 1-2 mm. The dimensions of claim 12 are drawn to the porous part, and the dimensions of claim 15 are drawn to the solid part. Notice, however, the broadest ranges for each of the Width (W), Depth (D), and Height (H) are the same for each of claim 12 and claim 15, and the mid-ranges are either the same or overlap (for each of claim 12 and claim 15), while the narrowest ranges overlap (for each of claim 12 and claim 15). Further, this is already known in the art. For example, Berezovska et al. ‘379 teaches (Figures 1-4) a synthetic prosthesis (keratoprosthesis) with a porous base/part having a width of 17 mm, a depth of 14 mm, and a height (or thickness) of 1.5-2.2 mm ([0030]) in order to prevent gross anatomical and physiological disorders of the membranes of the eye, decay of corneal tissue, rejection of the keratoprosthesis and the formation of a retroprosthetic membrane ([0038]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a synthetic prosthesis wherein the Width (W) of the porous or solid part ranges from 2 to 20 mm, wherein the Depth (D) of the porous or solid part ranges from 1 to 15 mm, and wherein the Height (H) of the porous or solid part ranges from 0.1 to 5 mm, as taught by Berezovska et al. ‘379, with the synthetic prosthesis of Epikhin ‘014, in order to prevent gross anatomical and physiological disorders of the membranes of the eye, decay of corneal tissue, rejection of the keratoprosthesis and the formation of a retroprosthetic membrane. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of approximating the dimensions of the synthetic prosthesis to that of the host tissue of a patient in need of said synthetic prosthesis (i.e., an accurate-sized synthetic prosthesis). This is suggested by Epikhin ‘014 in [0011] (i.e., “The dimensions of the keratoprosthesis parts and the strength of the optical cylinder are selected in accordance with the parameters of the patient's eyes”). 

16.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Epikhin (RU 2 139 014 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation Berezovska et al. (RU 2 367 379 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS). 
	Epikhin ‘014 discloses the invention as claimed, except for particularly disclosing wherein the porous part comprises pores having an average effective pore size of 10 to 1000 microns, preferably 100 to 800 microns, more preferably 200-600 microns. However, this is already known in the art. For example, Berezovska et al. ‘379 teaches (Figures 1-4) a synthetic prosthesis (keratoprosthesis) with a porous base/part comprising a pore size of 100 microns to 200 microns ([0030]) in order to promote optimal tissue integration ([0019]) and to prevent gross anatomical and physiological disorders of the membranes of the eye, decay of corneal tissue, rejection of the keratoprosthesis and the formation of a retroprosthetic membrane ([0038]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a synthetic prosthesis (keratoprosthesis) with a porous base/part comprising a pore size of 100 microns to 200 microns, as taught by Berezovska et al. ‘379, with the synthetic prosthesis of Epikhin ‘014, in order to promote optimal tissue integration and to prevent gross anatomical and physiological disorders of the membranes of the eye, decay of corneal tissue, rejection of the keratoprosthesis and the formation of a retroprosthetic membrane.

17.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Epikhin (RU 2 139 014 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS) in view of Berezovska et al. (RU 2 367 379 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS). 
	Epikhin ‘014 discloses the invention as claimed, except for particularly disclosing wherein the porous part has a volumetric porosity of 10 to 95%, preferably 20-80%, more preferably 45-75%. However, this is already known in the art. For example, Berezovska et al. ‘379 teaches (Figures 1-4) a synthetic prosthesis (keratoprosthesis) with a porous base/part comprising a volumetric porosity of 35-60% ([0030]) in order to promote optimal tissue integration ([0019]) and to prevent gross anatomical and physiological disorders of the membranes of the eye, decay of corneal tissue, rejection of the keratoprosthesis and the formation of a retroprosthetic membrane ([0038]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a synthetic prosthesis (keratoprosthesis) with a porous base/part comprising a volumetric porosity of 35-60%, as taught by Berezovska et al. ‘379, with the synthetic prosthesis of Epikhin ‘014, in order to promote optimal tissue integration and to prevent gross anatomical and physiological disorders of the membranes of the eye, decay of corneal tissue, rejection of the keratoprosthesis and the formation of a retroprosthetic membrane.

18.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Epikhin (RU 2 139 014 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS) in view of Berezovska et al. (RU 2 367 379 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS). 
	Epikhin ‘014 discloses the invention as claimed, except for particularly disclosing wherein the hole has a diameter from 1 to 8 mm, preferably 2-6 mm, more preferably 3-5 mm. Berezovska et al. ‘379 teaches (Figures 1-4) a synthetic prosthesis (keratoprosthesis) comprising a hole with a diameter of 4 mm ([0030]) in order to securely accept an optical cylinder (Figures 2 and 4 - optical cylinder 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a synthetic prosthesis (keratoprosthesis) comprising a hole with a diameter of 4 mm, as taught by Berezovska et al. ‘379, with the synthetic prosthesis of Epikhin ‘014, in order to securely accept an optical cylinder. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of approximating the dimensions of the optical cylinder to that of the host tissue of a patient in need of said synthetic prosthesis (i.e., an accurate-sized synthetic prosthesis and accurate-sized optical cylinder). This is suggested by Epikhin ‘014 in [0011] (i.e., “The dimensions of the keratoprosthesis parts and the strength of the optical cylinder are selected in accordance with the parameters of the patient's eyes”).

19.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Epikhin (RU 2 139 014 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS) in view of Berezovska et al. (RU 2 367 379 C1; cited in IDS of 17 June 2021, wherein reference will be made to the English translation presented in said IDS). 
	Epikhin ‘014 discloses the invention as claimed, including an optical cylinder (1) placed in the hole of the synthetic prosthesis (Figures 1 and 2), except for particularly disclosing wherein the optical cylinder comprises 5clear polymeric material with tissue tolerance and optical properties such as poly(methyl methacrylate) (PMMA) and/or polyethylene material. Berezovska et al. ‘379 teaches (Figures 1-4) a synthetic prosthesis (keratoprosthesis) comprising an optical cylinder (1) comprising PMMA ([0031]), which is a well-known material used in keratoprosthesis, intraocular lens, etc. in view of its optical properties and tissue tolerance. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a synthetic prosthesis (keratoprosthesis) comprising an optical cylinder comprising PMMA, as taught by Berezovska et al. ‘379, with the synthetic prosthesis of Epikhin ‘014, since it is a well-known material used in keratoprosthesis, intraocular lens, etc. in view of its optical properties and tissue tolerance.
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have used PMMA as the optical cylinder material of the synthetic prosthesis of Epikhin ‘014, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ando et al. (WO 02/39930A1) teaches (Figures 4, 5a, 5b) a synthetic prosthesis (4) comprising a porous part (2), a solid part (3), and a hole through the porous part and the solid part configured for receiving an optical cylinder (5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774